ORDER

PER CURIAM.
Edward Ware appeals from an Order and Judgment of the Circuit Court of the City of St. Louis that: (1) granted summary judgment for Ware’s former employer, The Burlington Northern and Santa Fe Railway (“BNSF”), on the grounds that the statute of limitations barred Ware’s action for recovery for injuries to his wrists and elbows under the Federal Employers’ Liability Act (“FELA”); and (2) struck portions of an affidavit Ware filed in opposition to BNSF’s motion for summary judgment.
We have reviewed the briefs of the parties and the record on appeal and find no error in either of the respects alleged. An *504extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm the award pursuant to Rule 84.16(b).